Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The incoming information disclosure statement submitted 07-30-2020 has been considered by the examiner.
The incoming international search report has been considered by the examiner.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “sufficient time” in claims 1, 7, 10-11, 13, and 15-18 is a relative term which renders the claim indefinite. The term “sufficient time” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.

Claims 2-6, 8-9, 12, 14, and 19-20 are rejected based upon their dependency to a rejected claim.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 1, 13, and 18 are rejected under 35 U.S.C. 101 because they are directed to a judicial exception.

Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a method, the claim is directed to a statutory category.
Step 2A: Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.
Claim 1 is directed to:
“identifying a pedestrian approaching a known pedestrian crossing location”
This limitation is akin to a Mental Process as an observation and is essentially the same as a human mind performing an observation or evaluation. For example a crossing guard observing children attempting to cross a known crossing, typically the known crossing that the crossing guard is assigned to. This observing step is as pre-solution activity because no solution has been presented. 
“notifying, by a pedestrian management system, an approaching vehicle that the pedestrian wants to cross a road in front of the approaching vehicle”
This limitation is a communication or transmission of data acquired or an observation. Communications and transmissions of data or observations are extra-solution activities because they do not impose any meaningful limits on practicing the abstract idea. 
“wherein the approaching vehicle determines whether the pedestrian has sufficient time to cross the road”
This limitation is akin to a mental process and is essentially the same as a human mind performing an evaluation of safety (e.g., kid chasing a ball or a kid not looking both ways crossing on a bike and vehicle driver brakes to avoid collision) and social etiquette. Additionally, this limitation is a mathematical concept, which also renders the claim patent ineligible. The mathematical concept grouping is defined as a mathematical relationship…(MPEP 2106.04(A)(2)(I)). A mathematical relationship is a relationship between variables or numbers. A mathematical relationship may be expressed in words or using mathematical symbols (MPEP 2106.04(A)(2)(I)(A)). In this case the mathematical concept is “sufficient time to cross”. Meaning, will there be a collision if the two objects continue current trajectory and current rate of travel. Wherein, the crux of the invention is two equations of motion set equal to each other to see if they occupy the same space at the same time ((current position, magnitude, and direction)_a = (current position, magnitude, and direction)_b). If a mathematical relationship is tangential or somewhere in the orbit of the solution, it may not be considered a mathematical concept. However, when the invention does not work without the equation because the math is the crux of the invention, it is considered a mathematical concept.
“and notifying, by the pedestrian management system, the pedestrian whether they can cross the road”
This limitation is a communication or transmission of data acquired or an observation. Communications and transmissions of data or observations are extra-solution activities because they do not impose any meaningful limits on practicing the abstract idea.
Step 2A: Prong 2: The Applicant has not recited improvement to any technology or technical field.
The Applicant has recited a claim in which current position and the magnitude and direction of travel are observed and compared in such a manner that judgement is rendered as to determine if a pedestrian can cross a pedestrian crossing safely.  Wherein, said observations and determinations are shared via transmission. The Applicant has not presented an improvement to the instantly applicable technology and recite no additional claims that would elevate the abstract idea to significantly more that the abstract idea.
Step 2B:  The claim does not provide an inventive concept and recites no additional elements.
This claim is directed to an abstract idea and a mathematical concept.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3, 7-11, 13-18, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 9483948 B1).

REGARDING CLAIM 1, Gordon discloses, identifying a pedestrian approaching a known pedestrian crossing location (Gordon: After initiator block 602, an SDV on-board computer (e.g., SDV on-board computer 401 in FIG. 4) on the SDV (e.g., SDV 202 shown in FIG. 2) receives an SDV recognition signal from a signal transceiver (e.g., transceiver 323 shown in FIG. 3) worn by a pedestrian (e.g., pedestrian 206 shown in FIG. 2), as described in block 604. The SDV recognition signal indicates that the pedestrian observes a presence of the SDV moving on a roadway towards the pedestrian. This SDV recognition signal may be generated in various manners according to different embodiments of the present invention (Col. 9, Ln. 54-64).); notifying, by a pedestrian management system, an approaching vehicle that the pedestrian wants to cross a road in front of the approaching vehicle (Gordon: As described in block 608, the SDV on-board computer then receives a pedestrian movement signal from a set of pedestrian sensors (e.g., sensors 353 shown in FIG. 3) that monitor movement of the pedestrian. These pedestrian sensors may be accelerometers, GPS-enabled devices, etc. The pedestrian movement signal describes a current speed and direction of movement of the pedestrian as the pedestrian initiates movement towards a position on the roadway that is being approached by the SDV, and the pedestrian movement signal is generated in response to the pedestrian signal receiver receiving the pedestrian acknowledgement message. That is, once the transceiver 323 coupled to the pedestrian computer 301 in FIG. 3 receives the pedestrian acknowledgement message (indicating that the SDV 202 is aware of the presence of the pedestrian 206), then the pedestrian computer 301 starts taking signal readings from the sensors 353 that describe the movement of the pedestrian 206 as he/she moves towards a position on the roadway (204), such as position 208 in the roadway intersection shown in FIG. 2 (Col. 10, Ln. 41-60).), wherein the approaching vehicle determines whether the pedestrian has sufficient time to cross the road and notifying, by the pedestrian management system, the pedestrian whether they can cross the road (Gordon: (62) As described in block 612, the SDV on-board computer, based on the SDV movement signal and the pedestrian movement signal, then directs an SDV control processor (e.g., SDV on-board computer 401 shown in FIG. 4) on the SDV to modify the movement of the SDV in order to provide the pedestrian with enough time and space (cushion) to avoid being struck by the SDV as the pedestrian enters the position on the roadway that is being approached by the SDV. That is, the SDV on-board computer 401 calculates how much the velocity should be adjusted (increased or decreased) and/or how much the SDV 202 should be turned (e.g., left or right) in order to give the pedestrian 206 enough time and room to safely pass the position 208 (e.g., cross the intersection) shown in FIG. 2. (63) As described in block 614, the SDV on-board computer 401 and/or the roadway monitoring computer 201 and/or the coordinating server 501 described above then transmits, to the pedestrian signal receiver, a directive message notifying the pedestrian that the SDV will provide the pedestrian with the time and space required to avoid being struck by the SDV as the pedestrian enters the position on the roadway that is being approached by the SDV. For example, the pedestrian 206 is now informed that he/she will have enough time and room to safely cross the roadway. More specifically, a visual signal and/or an electronic signal is sent to the pedestrian 206 and/or the pedestrian computer 301 indicating that the SDV 202 will provide adequate room/time for the pedestrian 206 to safely enter/cross the roadway 204 (Col. 11, Ln. 1-28).).
Gordon does not explicitly recite the terminology "a pedestrian management system". However, Gordon does disclose an "SDV on-board computer", "roadway monitoring computer", "the coordinating server", and a "a set of pedestrian sensors", which is interpreted as "a pedestrian management system". Additionally, Thought Gordon does not explicitly recite the terminology "by a pedestrian management system", Gordon does disclose the functional limitations of the claim while not explicitly reciting the terminology "by a pedestrian management system".

REGARDING CLAIM 2, Gordon remains as applied above to claim 1, and further, Gordon also discloses, identifying a pedestrian approaching a known pedestrian crossing location includes receiving notification from a device carried or worn by the pedestrian (Gordon: see at least [Claim 1]).

REGARDING CLAIM 3, Gordon remains as applied above to claim 2, and further, Gordon also discloses, the device carried or worn by the pedestrian includes one of a mobile device, a wearable device, and a computing device (Gordon: Pedestrian computer 301 may be any type of mobile computing device, such as a smart phone, a tablet computer, a wearable computer, intelligent headgear, etc. Similarly, pedestrian computer 301 may be integrated into a wheelchair, a cane, hearing aid interfaces, audio players, bicycles, and/or any other device that is being used by the pedestrian 206 (Col. 8, Ln. 24-30).).

REGARDING CLAIM 7, Gordon remains as applied above to claim 1, and further, Gordon also discloses, receiving by the pedestrian management system, from the approaching vehicle, information regarding whether the pedestrian has sufficient time to cross the road in front of the approaching vehicle (Gordon: As described in block 612, the SDV on-board computer, based on the SDV movement signal and the pedestrian movement signal, then directs an SDV control processor (e.g., SDV on-board computer 401 shown in FIG. 4) on the SDV to modify the movement of the SDV in order to provide the pedestrian with enough time and space (cushion) to avoid being struck by the SDV as the pedestrian enters the position on the roadway that is being approached by the SDV. That is, the SDV on-board computer 401 calculates how much the velocity should be adjusted (increased or decreased) and/or how much the SDV 202 should be turned (e.g., left or right) in order to give the pedestrian 206 enough time and room to safely pass the position 208 (e.g., cross the intersection) shown in FIG. 2. As described in block 614, the SDV on-board computer 401 and/or the roadway monitoring computer 201 and/or the coordinating server 501 described above then transmits, to the pedestrian signal receiver, a directive message notifying the pedestrian that the SDV will provide the pedestrian with the time and space required to avoid being struck by the SDV as the pedestrian enters the position on the roadway that is being approached by the SDV. For example, the pedestrian 206 is now informed that he/she will have enough time and room to safely cross the roadway. More specifically, a visual signal and/or an electronic signal is sent to the pedestrian 206 and/or the pedestrian computer 301 indicating that the SDV 202 will provide adequate room/time for the pedestrian 206 to safely enter/cross the roadway 204 (Col. 11, Ln. 1-28).).

REGARDING CLAIM 8, Gordon remains as applied above to claim 7, and further, Gordon also discloses, notifying the pedestrian whether they can cross the road includes: generating, by the pedestrian management system, a notification for the pedestrian; and communicating the notification to a device carried or worn by the pedestrian (Gordon: As described in block 612, the SDV on-board computer, based on the SDV movement signal and the pedestrian movement signal, then directs an SDV control processor (e.g., SDV on-board computer 401 shown in FIG. 4) on the SDV to modify the movement of the SDV in order to provide the pedestrian with enough time and space (cushion) to avoid being struck by the SDV as the pedestrian enters the position on the roadway that is being approached by the SDV. That is, the SDV on-board computer 401 calculates how much the velocity should be adjusted (increased or decreased) and/or how much the SDV 202 should be turned (e.g., left or right) in order to give the pedestrian 206 enough time and room to safely pass the position 208 (e.g., cross the intersection) shown in FIG. 2. As described in block 614, the SDV on-board computer 401 and/or the roadway monitoring computer 201 and/or the coordinating server 501 described above then transmits, to the pedestrian signal receiver, a directive message notifying the pedestrian that the SDV will provide the pedestrian with the time and space required to avoid being struck by the SDV as the pedestrian enters the position on the roadway that is being approached by the SDV. For example, the pedestrian 206 is now informed that he/she will have enough time and room to safely cross the roadway. More specifically, a visual signal and/or an electronic signal is sent to the pedestrian 206 and/or the pedestrian computer 301 indicating that the SDV 202 will provide adequate room/time for the pedestrian 206 to safely enter/cross the roadway 204 (Col. 11, Ln. 1-28).).

REGARDING CLAIM 9, Gordon remains as applied above to claim 1, and further, Gordon also discloses, notifying the pedestrian includes at least one of a visual notification, an audio notification, and a haptic notification (Gordon: ...a visual signal and/or an electronic signal is sent to the pedestrian 206 and/or the pedestrian computer 301 indicating that the SDV 202 will provide adequate room/time for the pedestrian 206 to safely enter/cross the roadway 204 (Col. 11, Ln. 25-28); ...pedestrian computer 301 may be integrated into a wheelchair, a cane, hearing aid interfaces, audio players…(Col. 8, Ln. 27-28)).

REGARDING CLAIM 10, Gordon remains as applied above to claim 1, and further, Gordon also discloses, determining whether the pedestrian has sufficient time to cross the road includes determining (a) a distance between the pedestrian and the approaching vehicle, and (b) a current speed of the approaching vehicle (Gordon: see at least (Col. 10, Ln. 12-21); (Col. 10, Ln. 52 - Col. 11, Ln. 14).

REGARDING CLAIM 11, Gordon remains as applied above to claim 1, and further, Gordon also discloses, determining whether the pedestrian has sufficient time to cross the road includes determining at least one of an average time for a pedestrian to cross the road, current environmental conditions that may affect the time necessary to cross the road, a number of pedestrians crossing the road at the same time, and pedestrian profile information (Gordon: Thus, in one embodiment of the present invention one or more processors (e.g., within roadway monitoring computer 201 and/or SDV on-board computer 401 and/or coordinating server 501 depicted above) retrieve pedestrian profile information about the pedestrian (e.g., pedestrian 206), and then assign the pedestrian to a cohort of pedestrians who have occupied the position on the roadway (e.g., crossed the roadway at a particular spot) that is being approached by the SDV. As described above, the pedestrian shares more than a predetermined quantity of traits with members of the cohort of pedestrians. One or more processors then retrieve historical data (e.g., stored within computer 101 shown in FIG. 1) that describes movement by members of the cohort of pedestrians when approaching the position on the roadway that is being approached by the SDV. The processor(s) then predict when the pedestrian will reach the position on the roadway that is being approached by the SDV based on the historical data describing movement by members of the cohort of pedestrians when approaching the position on the roadway that is being approached by the SDV. The SDV control processor on the SDV then adjusts the current speed and direction of movement of the SDV according to the historical data describing movement by members of the cohort of pedestrians when approaching the position on the roadway that is being approached by the SDV, in order to avoid hitting the pedestrian (Col. 11, Ln. 55 - Col. 12, Ln. 13); [Claim 1] ...retrieving, by one or more processors, pedestrian profile information about the pedestrian; assigning, by the one or more processors, the pedestrian to a cohort of pedestrians who have occupied the position on the roadway that is being approached by the SDV, wherein the pedestrian shares more than a predetermined quantity of traits with members of the cohort of pedestrians; retrieving, by the one or more processors, historical data describing movement by the members of the cohort of pedestrians when approaching the position on the roadway that is being approached by the SDV...; also see claims 7 and 13.).

REGARDING CLAIM 13, Gordon discloses, receiving, by a vehicle management system in a vehicle driving on a road, information associated with a pedestrian proximate a known pedestrian crossing location (Gordon: After initiator block 602, an SDV on-board computer (e.g., SDV on-board computer 401 in FIG. 4) on the SDV (e.g., SDV 202 shown in FIG. 2) receives an SDV recognition signal from a signal transceiver (e.g., transceiver 323 shown in FIG. 3) worn by a pedestrian (e.g., pedestrian 206 shown in FIG. 2), as described in block 604. The SDV recognition signal indicates that the pedestrian observes a presence of the SDV moving on a roadway towards the pedestrian. This SDV recognition signal may be generated in various manners according to different embodiments of the present invention (Col. 9, Ln. 54-64).), wherein the information includes a geographic location of the pedestrian and an estimated time for the pedestrian to cross the road at the known pedestrian crossing location (Gordon: As described in block 608, the SDV on-board computer then receives a pedestrian movement signal from a set of pedestrian sensors (e.g., sensors 353 shown in FIG. 3) that monitor movement of the pedestrian. These pedestrian sensors may be accelerometers, GPS-enabled devices, etc. The pedestrian movement signal describes a current speed and direction of movement of the pedestrian as the pedestrian initiates movement towards a position on the roadway that is being approached by the SDV, and the pedestrian movement signal is generated in response to the pedestrian signal receiver receiving the pedestrian acknowledgement message. That is, once the transceiver 323 coupled to the pedestrian computer 301 in FIG. 3 receives the pedestrian acknowledgement message (indicating that the SDV 202 is aware of the presence of the pedestrian 206), then the pedestrian computer 301 starts taking signal readings from the sensors 353 that describe the movement of the pedestrian 206 as he/she moves towards a position on the roadway (204), such as position 208 in the roadway intersection shown in FIG. 2 (Col. 10, Ln. 41-60).); determining, by the vehicle management system, whether the pedestrian has sufficient time to cross the road ahead of the vehicle based on the geographic location of the pedestrian, a geographic location of the vehicle, and a speed of the vehicle (Gordon: (Col. 10, Ln. 1-6); (Col. 10, Ln. 41 - Col. 11, Ln. 14); and communicating, by the vehicle management system, the determination of whether the pedestrian has sufficient time to cross the road ahead of the vehicle to a pedestrian management system (Gordon: (Col. 9, Ln. 31-35); (Col. 11, Ln. 15-28)).
Gordon does not explicitly recite the terminology "a pedestrian management system". However, Gordon does disclose an "SDV on-board computer", "roadway monitoring computer", "the coordinating server", and a "a set of pedestrian sensors", which is interpreted as "a pedestrian management system". Additionally, Thought Gordon does not explicitly recite the terminology "by a pedestrian management system", Gordon does disclose the functional limitations of the claim while not explicitly reciting the terminology "by a pedestrian management system".

REGARDING CLAIM 14, Gordon remains as applied above to claim 13, limitations addressed, supra, see claim 11.

REGARDING CLAIM 15, Gordon remains as applied above to claim 13, and further, Gordon also discloses, determining whether the pedestrian has sufficient time to cross the road ahead of the vehicle is further based on at least one current environmental condition (Gordon: (Col. 6, Ln. 23-34); (Col. 7, Ln. 39-60); (Col. 8, Ln. 33-37); (Col. 11, 9-14)).

REGARDING CLAIM 16, Gordon remains as applied above to claim 13, limitations addressed, supra, see claim 10.

REGARDING CLAIM 17, Gordon remains as applied above to claim 13, limitations addressed, supra, see claim 11.

REGARDING CLAIM 18, Gordon discloses, limitations addressed, see claim 1, supra.

REGARDING CLAIM 20, Gordon remains as applied above to claim 18, and further, Gordon also discloses, a pedestrian profile manager configured to manage the storage and retrieval of profile information associated with a plurality of pedestrians (Gordon: (Col. 11, Ln. 55-63)).

Claims 4-5, 12, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 9483948 B1) as applied to claims 1-2, and 18 above, and further in view of Xu (US 20170301232 A1).

REGARDING CLAIM 4, Gordon remains as applied above to claim 2, and further, Gordon discloses a mobiles device worn by a pedestrian. Gordon does not explicitly disclose, the device carried or worn by the pedestrian executes an application that detects known pedestrian crossing locations.
However, in the same field of endeavor, Xu discloses, see [0065-0067], for the benefit of accessing map data records identifying intersection locations.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer program that controls interaction between a vehicle and a pedestrian disclosed by Gordon to include accessing map records taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to access map data records identifying intersection locations.

REGARDING CLAIM 5, Gordon remains as applied above to claim 2, and further Gordon discloses a mobiles device worn by a pedestrian. Gordon does not explicitly disclose, the pedestrian management system communicating data associated with known pedestrian crossing locations to the device carried or worn by the pedestrian from a database of known pedestrian crossing locations.
However, in the same field of endeavor, Xu discloses, see [FIG. 8]; [0037-0039]; [0063-0065], for the benefit of identifying what turn restrictions exist at each of the nodes which correspond to intersections at the ends of the road portion represented by the road segment.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer program that controls interaction between a vehicle and a pedestrian disclosed by Gordon to include accessing map records taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to identify what turn restrictions exist at each of the nodes which correspond to intersections at the ends of the road portion represented by the road segment.

REGARDING CLAIM 12, Gordon remains as applied above to claim 1, and further, Gordon does not explicitly disclose, accessing a plurality of known pedestrian crossing locations from a database prior to identifying a pedestrian approaching a known pedestrian crossing location.
However, in the same field of endeavor, Xu discloses, [0022] ...to provide safety warnings and alerts at crosswalks. The MAP message may also be used to improve pedestrian safety, such as while crossing an intersection…; and [0065], for the benefit of improving pedestrian safety while crossing an intersection.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer program that controls interaction between a vehicle and a pedestrian disclosed by Gordon to include accessing map records taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to improve pedestrian safety while crossing an intersection.

REGARDING CLAIM 19, Gordon remains as applied above to claim 18, and further, Gordon does not explicitly disclose, a pedestrian crossing data manager configured to manage known pedestrian crossing locations.
However, in the same field of endeavor, Xu discloses, see [0037-0039]; [0065], for the benefit of including data identifying turn restriction at a node corresponding to an intersection.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer program that controls interaction between a vehicle and a pedestrian disclosed by Gordon to include accessing map records taught by Xu. One of ordinary skill in the art would have been motivated to make this modification in order to improve pedestrian safety while crossing an intersection and identifying turn restriction at a node corresponding to an intersection.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Gordon (US 9483948 B1) as applied to claim 1 above, and further in view of Kitayama (US 20190213887 A1).

REGARDING CLAIM 6, Gordon remains as applied above to claim 1, and further, Gordon does not explicitly disclose, detecting, by the pedestrian management system, the pedestrian stopping proximate the known pedestrian crossing location prior to notifying the approaching vehicle that the pedestrian wants to cross the road.
However, in the same field of endeavor, Kitayama discloses, [0037] The pedestrian detection apparatus 100 analyzes the captured image received from the onboard camera 2 and detects a pedestrian that appears in the captured image. Furthermore, the pedestrian detection apparatus 100 determines whether or not the detected pedestrian is a pedestrian who is attempting to cross a roadway, at a stage before the pedestrian starts crossing. A method for determining whether or not the pedestrian is attempting to cross at a stage before the pedestrian starts crossing will be described in detail hereafter. A pedestrian who is attempting to cross a roadway but has not yet started crossing will be referred to, hereafter, as a “pre-crossing pedestrian.”; [0049]...Therefore, if a target pedestrian who has performed these two actions within a predetermined amount of time is detected as the pre-crossing pedestrian, a pedestrian who is attempting to cross the roadway can be accurately detected at a stage before the pedestrian starts crossing. The pre-crossing pedestrian detecting unit 108 outputs the result of the detection of the pre-crossing pedestrian performed in such a manner using the monitor 3 or the speaker 4; also see ¶'s[0009-0011], for the benefit identifying a pedestrian that wants to cross an intersection of a crowd of pedestrians to provide a safe crossing for pedestrians at a known crossing.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to modify a computer program that controls interaction between a vehicle and a pedestrian disclosed by Gordon to include pre-crossing data taught by Kitayama. One of ordinary skill in the art would have been motivated to make this modification in order to identify a pedestrian that wants to cross an intersection of a crowd of pedestrians to provide a safe crossing for pedestrians at a known crossing.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Duncan (US 20150109149 A1)
Singh (US 20180114435 A1)
Bai (US 20180096605 A1)

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARRON SANTOS whose telephone number is (571)272-5288. The examiner can normally be reached Monday - Friday: 8:00am - 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANGELA ORTIZ can be reached on (571) 272-1206. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.S./Examiner, Art Unit 3663                                                                                                                                                                                                        /MACEEH ANWARI/Primary Examiner, Art Unit 3663